                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


LEROY O. HERRERA,

               Plaintiff,                                        No. 1:19-cv-00581-KRS

v.

ANDREW SAUL, Commissioner
of the Social Security Administration,

               Defendant.


             ORDER GRANTING MOTION TO PROCEED IN FORMA PAUPERIS

       THIS MATTER comes before the Court upon Plaintiff’s Motion to Proceed in Forma

Pauperis (Doc. 2), filed June 24, 2019. Having reviewed the motion, the Court FINDS and

CONCLUDES that Plaintiff’s request is well-taken and should be granted. In making this

determination, the Court notes that Plaintiff has successfully established that he is unable to

prepay the required filing fee and/or that so doing will cause him substantial hardship. See 28

U.S.C. § 1915(a)(1).

       IT IS, THEREFORE, ORDERED that Plaintiff’s Motion to Proceed in Forma Pauperis

(Doc. 2) is hereby GRANTED.



                                                   ___________________________________
                                                   KEVIN R. SWEAZEA
                                                   UNITED STATES MAGISTRATE JUDGE
